Citation Nr: 0927504	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-24 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left wrist disability.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to June 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In that decision, the RO denied the 
Veteran's request to reopen his previously denied claim for 
service connection for a left wrist disability as the Veteran 
had not submitted new and material evidence.

The record reflects that the Veteran was previously 
represented by John E. Howell, Attorney.  In a letter 
received at the RO in October 2008, prior to certification of 
the appeal to the Board, Mr. Howell indicated that he could 
no longer represent the Veteran due to medical reasons.  A 
copy of the letter was sent to the Veteran.  As no current 
power of attorney is associated with the claims file, the 
Veteran is now unrepresented.  38 C.F.R. § 20.608(a) (2008).


FINDINGS OF FACT

1.  In a March 2003 rating decision, the RO denied the 
Veteran's claim for service connection for a left wrist 
disability.  The Veteran did not appeal this decision.

2.  There has been no new evidence submitted since the March 
2003 RO rating decision which relates to an unestablished 
fact necessary to substantiate the claim, the absence of 
which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The RO's March 2003 rating decision that denied the claim 
for service connection for a left wrist disability is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2008).

2.  The evidence received since that March 2003 rating 
decision is not new and material and, therefore, is 
insufficient to reopen the claim for service connection for a 
left wrist disability.  38 U.S.C.A. §§ 5107(b), 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In the context of a petition to reopen, the Court has held 
that VCAA notice (1) must notify a claimant of the evidence 
and information that is necessary to reopen the claim and (2) 
must notify the claimant of the evidence and information that 
is necessary to establish entitlement to the underlying 
benefit sought by the claimant.

The Court elaborated that the VCAA requires, in the context 
of a claim to reopen, that VA look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
Failure to provide this notice is generally prejudicial.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a pre-adjudication letter dated in October 2006, the RO 
informed the Veteran of the date and bases of the previous 
denial of his claim for service connection for a left wrist 
disability.  The Veteran was also informed of the appropriate 
definitions of new and material evidence and of the evidence 
needed to substantiate the underlying claim.  The October 
2006 letter thereby met the requirements of Kent.

This letter also satisfied the second and third elements of 
the duty to notify by delineating the evidence VA would 
assist him in obtaining and the evidence it was expected that 
he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the October 2006 
letter complied with this requirement.

To the extent that all of the Dingess/Hartman notice 
requirements apply in this case, the Veteran's status as a 
Veteran has been substantiated.  The Veteran was notified of 
the second and third elements of a service connection claim 
in the October 2006 letter.  The Veteran was not notified of 
the disability-rating and effective-date elements of his 
claim.  However, as the Veteran's petition to reopen is being 
denied, and no rating or effective date is being assigned, he 
has suffered no prejudice from the deficiency with regard to 
these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service VA treatment 
records.  

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

The Veteran was not afforded a VA medical examination for a 
left wrist disability.  As discussed below, there is no 
competent evidence that the Veteran has a current left wrist 
disability nor is there any competent evidence of any signs 
and symptoms of a left wrist disability.  A VA examination is 
therefore not necessary.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The Veteran's petition to reopen a claim for 
service connection for a left wrist disability is thus ready 
to be considered on the merits.

Analysis

Generally, an RO decision denying a claim which has become 
final may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The RO denied the claim for service connection for a left 
wrist disability in March 2003 because there was no evidence 
of a current left wrist disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Although notified of 
the RO's decision, the Veteran did not appeal and the RO's 
March 2003 decision is therefore final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104, 20.1103.

Although the Veteran has submitted evidence relating to other 
claimed disabilities, such as a knee condition, there has 
been no new evidence submitted since the March 2003 RO rating 
decision which relates to the Veteran's claimed left wrist 
disability.  No medical evidence has been submitted and the 
Veteran has not reported any treatment for, or current 
symptomatology of, a left wrist disability.  While VA has an 
obligation to assist the Veteran in the development of his 
claim, it is the Veteran's responsibility to present and 
support a claim for service connection.  38 U.S.C.A. 
§ 5107(a); see also Skoczen v. Shinseki, 564 F.3d 1319, 1323 
(Fed. Cir. 2009).  As the Veteran has not identified or 
presented new evidence of a current left wrist disability, 
and the absence of such evidence was the basis for the prior 
denial, new and material evidence has not been received.

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's petition to reopen his claim.  The 
benefit-of-the-doubt doctrine is therefore not applicable and 
the claim for service connection for a left wrist disability 
is not reopened.  See 38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. at 55-57.


ORDER

New and material evidence not having been received, the claim 
for service connection for a left wrist disability is not 
reopened, and the appeal is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


